Concurring and Dissenting Opinion by
Mr. Justice Roberts:
I agree with the majority that, although the Commission has the statutory authority to allocate costs of maintenance or reconstruction of “Black’s Bridge” crossing, it can do so as to the Port Authority only if that body is concerned with the particular highway-rail crossing in issue. I further agree that the Authority is not at this moment a concerned party and thus reject, primarily because of the discretion given to the Authority to choose its routes, any theory that the Authority has assumed a type of transferee liability.
However, in . my view, this should not end our inquiry. The majority has failed to appreciate the unique situation confronting this Court. As disclosed by the opinion of the Superior Court presently under review, Allegheny County Port Authority v. Pennsylvania Public Utility Commission, 210 Pa. Superior Ct. 1, 232 A. 2d 54 (1967), Railways was permitted by the Commis*575sion in 1961 to discontinue* its street railway routes over Black’s Bridge and substitute buses thereon. Railways then operated buses over this bridge until 1963 when bus service was halted because of Commission imposed weight restrictions. Throughout this period it is evident that all concerned contemplated that Black’s Bridge would be rebuilt so that it would no longer constitute a safety hazard and that the reconstruction costs would be shared by Railways. The Authority then acquired Railways, upsetting these expectations. Certainly, if the Authority has no plans to operate transportation facilities over Black’s Bridge, it is not concerned with either the costs of maintenance or reconstruction. But just as certainly, the Authority should hot be permitted to disclaim all responsibility for maintenance and reconstruction if, the very day or soon thereafter Black’s Bridge is declared again fit for bus or rail service, it immediately begins to utilize the bridge. Yet this is what the majority opinion contemplates ) and the logical consequence of the great emphasis the majority places upon the Authority’s discretion as to routes is to create a situation where the Authority, with knowledge that the Commission contemplates assessment of costs of construction or reconstruction of a crossing being used by the Authority, could, relying on its discretion as to routes, discontinue service over the crossing to be assessed and then reinstate this very service after the improvements have been completed, all without contributing to the costs involved. I can find no legislative sanction in the act creating the Port Authority to permit such a blatant escape of costs which the Authority should bear.
*576The missing factor, therefore, is the Authority’s intention as to future use of Black’s Bridge as reconstructed, an intention upon which we should not speculate. However, although the Commission may not now assess the Authority for maintenance of Black’s Bridge, the majority opinion also precludes any future assessment for reconstruction costs even if the Authority begins use of the bridge immediately upon the completion of renovation. I believe that the Commission’s discretionary. power to allocate costs among the parties concerned is broad enough, see Allegheny County Port Authority v. Pennsylvania Public Utility Commission, 207 Pa. Superior Ct. 299, 217 A. 2d 810 (1966); Pittsburgh Railways Company v. Pennsylvania Public Utility Commission, 198 Pa. Superior Ct. 415, 424-25, 182 A. 2d 80, 84 (1962), to permit it, in light of the Authority’s possible future use of Black’s Bridge, to assess, based upon this use, reconstruction costs against the Authority. I therefore dissent to that part of the majority opinion absolving the Authority from any future liability for reconstruction costs.

 I do not believe, as did the Superior Court, that characterizing Railways’ 1961 action pursuant to Commission order as either a conditional or unconditional abandonment of Black’s Bridge is helpful.